                                                                Case 2:20-bk-21022-BR      Doc 111 Filed 01/21/21 Entered 01/21/21 14:48:56               Desc
                                                                                             Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296                       FILED & ENTERED
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                         JAN 21 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: 714 445-1000                                     Central District of California
                                                                                                                                BY toliver    DEPUTY CLERK
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Proposed Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                  Chapter 7

                                                                 14                                                 ORDER APPROVING STIPULATION
                                                                                                                    CONFIRMING PRE-PETITION
                                                                 15                                                 AGREEMENT AND AUTHORIZING
                                                                                                                    PAYMENT OF FEES AND EXPENSES
                                                                 16                                                 TO BE DISBURSED TO THE ESTATE
                                                                                                   Debtor.
                                                                 17                                                 [No Hearing Required]

                                                                 18
                                                                 19
                                                                              Pursuant to the Stipulation Confirming Pre-Petition Agreement and Authorizing
                                                                 20
                                                                      Payment of Fees and Expenses to be Disbursed to the Estate filed on January 19, 2021,
                                                                 21
                                                                      as Docket No. 96 ("Stipulation") and good cause appearing therefrom,
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2851669.1                                    1                                             ORDER
                                                                Case 2:20-bk-21022-BR        Doc 111 Filed 01/21/21 Entered 01/21/21 14:48:56   Desc
                                                                                               Main Document Page 2 of 2



                                                                  1           IT IS ORDERED that the Stipulation is approved in its entirety.

                                                                  2                                               ###

                                                                  3

                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: January 21, 2021

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2851669.1                                     2                              ORDER
